SPECTOR, District Court Judge.
This is a petition for a writ of certiorari to the Industrial Relations Commission to review an order of that agency which reversed a workmen’s compensation order entered in favor of claimant-petitioner by the Judge of Industrial Claims.
The Commission’s order of reversal rests on its determination that “ * * * there is no competent substantial evidence to support the judge’s finding that there is a causal relationship between the claimant’s heart failure and his employment”.
That the Commission departed from its proper role as an administrative appellate tribunal is amply, if tersely, demonstrated by the following single response to a question as to the connection between the subject accident and claimant’s congestive heart failure which was put to a medical witness called by claimant, viz:
“A. Well, it would appear from the course of events that this accident actually precipitated his heart failure. Based on the setting of hypertension and some increase in heart size prior to this relates to his long standing hypertension, but I would have to assume he had no evidence of congestive heart failure prior to this because he had been working every day and had no difficulty.”
The above is the “competent substantial evidence” which the Commission majority chose to ignore in total disregard of this court’s frequent rulings. The following excerpt from our opinion in Painter v. Board of Public Instruction of Dade County, 223 So.2d 33, 34 is particularly appro*418priate to the Commission’s departure from its role in these cases:
“Once again the Full Commission has clearly departed from its proper function in reviewing Compensation Orders and has clearly invaded the authority of the fact finder. In recent months we have repeatedly reversed Orders of the Full Commission for this reason and have carefully and meticulously pointed out that the Deputy Commissioner is the sole trier of fact and that his findings are binding upon the Full Commission when they are supported by competent substantial evidence * * * ”
Review of the evidence adduced before the trial judge convinces us that his findings and order were supported by competent substantial evidence.
Accordingly, the order of the Commission reviewed herein is quashed and the order of the claims judge is reinstated.
We have directed our attention to respondents’ cross-petition for writ of cer-tiorari and find the same to be without merit and the same is accordingly denied.
ERVIN, Acting C. J., and ADKINS, BOYD and DREW (Retired), JJ., concur.